Title: James Madison to Thomas S. Grimke, 17 January 1829
From: Madison, James
To: Grimké, Thomas S.


                        
                            
                                
                            
                            
                                
                                    
                                
                                Jany. 17 . 1829
                            
                        
                        J. Madison acknowledges with many thanks the rect. of the Copy with which he has been favord by Mr Grimke of
                            the Resolution submitted by him to the Senate of S. C. on the 12th. of Decr.
                        They have been read with the attention due to the able views taken of a highly interesting question; and with
                            a particular wish that they may promote a recurrence to the historical lights so useful in ascertaining ye. true intent and
                            scope of the federal Constitution
                        
                            
                                
                            
                        
                    